Title: To George Washington from the Pennsylvania Supreme Executive Council, 22 January 1778
From: Pennsylvania Supreme Executive Council
To: Washington, George



Sir
In Council Lancaster [Pa.] January 22d 1778

Your Excellency’s letter of the nineteenth Instant has been laid before the council.
My letter to you of the fifteenth Instant, by Mr James Davidson, who was delayed a day or two unexpectedly contains a state of the business relating to cloathing—it is only necessary to add that General Wayne, as I understand, had employed Mr Zantzinger of this borough, to procure him a quantity of cloathing previous to the late recommendation of congress; that the Clothier General has paid a part of his bill, and no doubt will settle with him for the remainder, as it is a contract made before this state was directed to supply its troops with cloathing. General Wayne has been with council within a few days.
You may depend that, as the troops of pennsylvania were always well cloathed while under the immediate care of the state, attention to this important supply will be given by the council so as to prevent any future just complaint.
The reduced condition of the regiments of pennsylvania is to us unaccountable: It however only remains to do the best we can to make them more formidable. Council would have been pleased to have seen in the return the state of the commissioned Officers.
Inclosed is a transcript of the law which your Excellency requested might be sent you; and also extracts from the supply law which were struck off seperate from the law itself; as the printers could not possibly get thro the whole in time to furnish the commissioners of congress now on their way to camp. I have the Honor to be with great respect Your Excelleys Obedient Servant

Tho. Wharton jun. Prest



One of the Waggon drivers, who came out with the cloathing for the Prisoners of War, having passed, in this borough, a six dollar counterfeit bill, in the likeness of a Continental bill, was arrested and searched this afternoon. Five other bills of the same kind were found upon him. some circumstances occurred which rendered several others of the party strongly suspected and they were all searched, except the officers, and several bills of the same kind found upon three others of them; Whereupon the magistrates have committed them to Goal. The enclosed letter was also found upon one of the serjeants.

